DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 20 June 2022 in which claim 1 was amended to change the scope and breadth of the claims.
	Claims 1, 6 and 7 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 20 June 2022, with respect to the rejection of claims 1, 6 and 7 under 35 U.S.C. § 102(a)(1)/(a)(2), as being anticipated by Stahl et al. (US 2012/0178674, hereinafter the ‘674 Publication cited in previous Office Action), has been fully considered and is persuasive.
One of ordinary skill in the art of influenza vaccinations would understand “only one single vaccination” precludes a second dose or a booster. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

New Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 20 June 2022, where the limitations in pending claim 1 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 25 April 2022, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al. (US 2012/0178674, hereinafter the ‘674 Publication cited in previous Office Action) as evidenced by Jansen et al. (The Journal of Pediatrics, 2008, vol. 153, no. 6, pp. 764-770, cited in previous Office Action) in view of van de Witte et al. (Trials in Vaccinology, 2012, vol. 1, pp. 42-48, cited in PTO-892).
The ‘674 Publication discloses a method of enhancing a vaccination response in a mammal, comprising administering to the mammal a composition of claim 1 (claim 12). The ‘674 Publication discloses the FOS can be inulin (i.e. a long chain FOS), (paragraph [0031]). The ‘674 Publication discloses the GOS preferably has 2-10 repeating monomeric galactose units (i.e. short chain GOS), (paragraph [0027]). The ‘674 Publication teaches the composition is an infant formula (claim 8), for a human infant (claim 10). The ‘674 Publication discloses observing an increased response in delayed type hypersensitivity (DTH) reaction after vaccination with an influenza vaccine in animals having consumed the combination of 2’-FL and GOS (paragraph [0016]). The ‘674 Publication disclose this is indicative for an increased Th1 response. Thus, the ‘674 Publication disclose a composition comprising 2’-FL is particularly advantageous for human subjects having a reduced Th1 response in comparison with newborn infants (paragraph [0018]). The ‘674 Publication teaches the composition is also beneficial for at-risk elderly and adult subjects (paragraph [0018]).
The ‘674 Publication disclose an exemplary infant formula for stimulating the immune system comprising per 100 mL: 2’-FL, β-GOS and FOS (Example 2). The ‘674 Publication disclose administering the dietary supplement 14 days before the primary vaccination (i.e. a single vaccination). The ‘674 Publication discloses using Influvac (Solvay Pharmaceuticals, Weesp, the Netherlands) from season 2005/2006. The ‘674 Publication expressly states “the booster vaccination was given at 21 days after the primary vaccination” (para [0065]). This reads on present amended claim 1 which states “followed by administration of a single vaccination with inactivated vaccine” because the inactivated vaccine (the primary vaccine) was administered as a single vaccination at day 14.  As evidenced by Jansen et al., the Influvac 2005-2006 series was a trivalent influenza vaccine containing two strains of influenza A and one strain of influenza B (The Journal of Pediatrics, 2008, vol. 153, no. 6, pp. 764-770, cited in PTO-892; specifically see p.765, last para).
The ’674 Publication does not expressly disclose administering “only one single vaccination”. 
Van de Witte et al. report on the safety and immunogenicity of Influvac ® trivalent inactivated influenza vaccine (title). The review is based on 30 years of studies. The evaluation included 8776 subjects vaccinated with Influvac®, including healthy adults, healthy elderly subjects, adult and elderly at-risk subjects, and health and at-risk children (abstract, Subjects and methods). Van de Witte et al. teach the subjects included in the study were those that had only received one dose of vaccine (135 subjects), by stating subjects that received more than one dose of vaccine were expressly excluded (p.43, 2.1. Overview of studies). Van de Witte et al. teach the proportion of females varied between 50.0% and 58.0% (p.44, 3.1. Subject disposition).Thus, van de Witte et al. teach treating male subjects. Van de Witte et al. teach the children were aged 3-12 years, the mean age was 8.1 ± 2.6 years (p.44, 3.1. Subject disposition). The mean age of the at-risk children was 19.5 ± 12.6 months. Van de Witte et al. report high seroprotection rates for healthy adults, healthy elderly, at-risk adult and elderly subjects, healthy children and at-risk children (Table 5). Van de Witte et al. conclude “the overall benefit-to-risk ratio is positive for all age groups from 6 months upwards. The currently available evidence from the many clinical trials that have been performed confirms that Influvac® remains an effective and safe vaccine for preventing seasonal influenza” (abstract, Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising 2’FL, scGOS and inulin followed by only one single vaccination with inactivated vaccine. 
The ‘674 Publication is concerned with administering a composition comprising 2’FL, scGOS and inulin followed by vaccination with an inactivated influenza vaccine to stimulate the immune system. While the examples of the disclosure are focused on demonstrating a boost in the immune system in young mice, the reference discloses the composition is suitable for boosting the immune system in at-risk adult and elderly humans. 
Looking to the teachings of van de Witte et al., the ordinary artisan would have known that a single vaccination with inactivated trivalent influenza vaccine provides good immunogenicity in at-risk adult and elderly subjects. The ordinary artisan would have been motivated to modify the teachings of the ‘674 Publication and only administer one single vaccination for both healthy and at-risk children (non-infants), adults and elderly with a reasonable expectation of success in similarly boosting their immune response.
With respect to the gender, one having ordinary skill in the art would have been motivated to administer the composition to a male subject because van de Witte et al. teach the 30-year study included up to 50% male subjects.  
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.  

Response to Arguments
Applicant’s arguments, see p.3, first paragraph, filed 20 June 2022, with respect to the rejection(s) of claim(s) 1, 6 and 7 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by the ‘674 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of van de Witte.

Applicant contends only males receiving a diet comprising 2’-FL showed a significantly higher concentration of total IgG compared to the control group. Thus, Applicant argues the data shows “only males showed that a diet comprising 2’-FL could lead to an enhanced immune response”. 
Example 1 has been carefully considered. However, a clear determination of unexpected results cannot be made. Upon re-reviewing the specification, it is unclear which population of males exhibited “a significantly higher concentration of total IgG”. And it is unclear how these results are commensurate in scope with the present claims.
Example 1 describes administering a composition comprising 2’-FL to breeding pairs. Then “1/3rd of the litters from the control breeding pairs” were switched from a control diet (AIN93G) to the “prebiotic diet” (presumably the 2’-FL). At 6 weeks of age, the male and female offspring were immunized with 1/5 of a human adult dose of trivalent influenza vaccine. 
First, it is unclear what the “4 dietary groups are”. Additionally, it is unclear if the males that had a significantly higher concentration of IgG2a were the breeding pair males, or the offspring males. Without data, it is not possible to compare the difference in IgG2a between the males and the females, and whether or not they are statistically significant.
The rejection is hereby maintained.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There are numerous publications that expressly teach infants (0-12 month old) should receive two-doses of influenza vaccine for sufficient immunogenicity. For example, Block teaches “a single dose of TIV [trivalent influenza vaccine] appears not to afford young children immunity against the major antigenically drifted circulating strain of A/Wyoming (Fujian)”, (The Pediatric Infectious Disease Journal, 2004, vol. 23, no. 1, p.85, cited in PTO-892). Zangwill et al. teach two doses of vaccine are recommended for children <9 years of age whom are also receiving a trivalent intramuscular vaccination (TIV) for the first time (The Pediatric Infectious Disease Journal, 2004, vol. 23, no. 1, p.189-200, cited in PTO-892; p.189, first para). Zangwill et al. note a study performed by Hurwitz et al. in which 2-5 year olds received 2 doses of vaccine (p.193, table 3).
An infant is defined in the present Specification as a 0-12 month old (p.10). From the combined teaching of the ‘674 Publication being primarily directed towards boosting the immunity of infants by administering 2 vaccines, in view of the teaching of Block and Zangwill et al., one of ordinary skill in the art would not have been motivated to administer “only one single vaccination” when the subject is an infant. The rejection is hereby maintained. 

Conclusion
Claim 7 is objected to. Claims 1 and 6 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759